DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Claim(s) 9-16 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on December 21, 2020 for claims 1-8.
The Applicant argues, see Page 6 states “The Office Action restricts the claims solely on the basis of the contents of Figures 4, 5, and 6 and without any further substantive reasoning.” Also, the Applicant argues, see Page 7 states “the Office Action fails to properly identify any species within the claims, independent or distinct.” Further, the Applicant argues, see Page 8 states, “The Office Action also fails to show that a serious burden would be placed on the Examiner by examining claims 1-20 together.”
The examiner respectfully disagrees since the species are independent or distinct because they contain non-obvious variations regarding system(s) executing method(s) configured to provide one or more service(s) (e.g.: IP video services, High Speed Data (HSD), and/or Voice over IP (VoIP)) to a location without providing all of the one or more service(s) to the location of another system(s)/device(s).
blocking another one or more packets of the plurality of packets, wherein the value of the class of service parameter for each of the another one or more packets of the plurality of packets does not indicate the content source.” These features which is type of example of a system(s) executing method(s) configured to provide one or more service(s)are supported by Fig.4 and on Paragraph [0061]-[0067]. 
For example, for Group II contains the feature(s) of “receiving, by a device from a user device, information associated with an authorized value of at least one class of service parameter;” and “blocking another one or more packets of the plurality of packets, wherein the value of the class of service parameter for each of the another one or more packets of the plurality of packets does not match the authorized value.” These features which is type of example of a system(s) executing method(s) configured to provide one or more service(s)are supported by Fig.5 and on Paragraph [0068]-[0075]. For instance, the information first being received the specification defines a configuration information (e.g.: configuration file). (Paragraph [0069]) Also, the authorized value is defined as one or more factors/rules (e.g.: access control rules). (Paragraph [0072] and [0075])
For example, for Group II contains the feature(s) of “receiving, by a device from a user device, information associated with an authorized value of at least one class of service parameter;” and “blocking another one or more packets of the plurality of packets, wherein the value of the class of service parameter for each of the another one or more packets of the plurality of packets does not match the authorized value.” These features which is type of example of a system(s) executing method(s) configured to provide one or more service(s)are supported by Fig.5 and on Paragraph [0068]-[0075]. For instance, the information first being received the specification defines a configuration information (e.g.: configuration file). (Paragraph [0069]) Also, the authorized value is defined as one or more factors/rules (e.g.: access control rules). (Paragraph [0072] and [0075])
For example, for Group III contains the feature(s) of “receiving, by a user device, configuration information, wherein the configuration information indicates a device and an authorized value of a class of service parameter; sending, to the device, the authorized value of the class of service parameter; and receiving, via the device, a plurality of packets, wherein each packet of the plurality of packets comprises a value for a class of service parameter of a plurality of class of service parameter values that matches the authorized value.” These features which is type of example of a system(s) executing method(s) configured to provide one or more service(s)are supported by Fig.6 and on Paragraph [0076]-[0081]. For instance, the information first being received the specification defines a device and content factors. (Paragraph [0077]) Also, the authorized value is defined as one or more factors (e.g.: content source and/or location). (Paragraph [0078])

without providing all of the one or more service(s) to the location of another system(s)/device(s) as stated in the claims of the instant application. The requirement is still deemed proper and is therefore made FINAL.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication # 2015/0327023 A1) in view of Sajassi et al. (U.S. Patent Application Publication # 2014/0198795 A1).
Regarding claim 1, Park et al. teach a method comprising:
receiving, by a device, a plurality of packets (read as “The mobile terminal 100 and the service device 300 exchange preset signals. The mobile ”(Fig.6; Paragraph [0071]) For example, “The mobile terminal 100 receives, from the service device 300, the connectivity information and the functionality information of the service device 300 and the message indicating whether another user is using the service device 300.”(Paragraph [0073])), 
determining, for each packet of the plurality of packets, a value of the class of service parameter (Fig.6 @ 603); 
sending one or more packets of the plurality of packets, wherein the value of the class of service parameter for each of the one or more packets of the plurality of packets indicates a content source (Fig.6 @ 605); and 
However, Park et al. fail to explicitly teach wherein each packet of the plurality of packets comprises a class of service parameter of a plurality of class of service parameters;
blocking another one or more packets of the plurality of packets, 
wherein the value of the class of service parameter for each of the another one or more packets of the plurality of packets does not indicate the content source.
Sajassi et al. teach a method wherein each packet of the plurality of packets comprises a class of service parameter of a plurality of class of service parameters (read as Class of Service (CoS) field (Fig.3));
blocking another one or more packets of the plurality of packets, wherein the value of the class of service parameter for each of the another one or more packets of the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting an Ethernet frame that includes an extended tag that comprises of a Class of Service field and Discard eligible (D) bit as taught by Sajassi et al. with the devices as taught by Park et al. for the purpose of enhancing intelligent Internet technology services for IoT devices.
Regarding claim 2, and as applied to claim 1 above, Park et al., as modified by Sajassi et al., teach a method wherein the value of the class of service parameter indicates the content source based on the value of the class of service parameter indicating an authorized value (read as connectivity information (Fig.11 @ 1101)), 
wherein the method further comprises: 
receiving, from a user device based on configuration information, the authorized value, wherein the authorized value is associated with the content source. (Fig(s).1-5 and 12-14) 
Regarding claim 3, and as applied to claim 2 above, Park et al., as modified by Sajassi et al., teach a method wherein the configuration information comprises a configuration file associated with a subscription service. (read as  streaming service (Paragraph [0046]); For example, “when the contents source device 200 is a broadcasting server, the mobile terminal 100 is a smart phone, and the service device 300 is a smart TV, the mobile terminal 100 ”(Paragraph [0046]))
Regarding claim 4, and as applied to claim 1 above, Park et al., as modified by Sajassi et al., teach a method wherein sending the one or more packets of the plurality of packets comprises 
sending, based on a request from a user device, the one or more packets of the plurality of packets to the user device. (Fig(s).1-5, 6 @ 605, and 12-14) 
Regarding claim 5, and as applied to claim 1 above, Park et al. teach a method further comprising: 
a request comprising a device identifier associated with a user device (Fig.10 @ 1001); and
However, Park et al. fail to explicitly teach blocking, based on the device identifier being associated with a subscription service, additional packets of the plurality of packets.
Sajassi et al. teach a method for blocking, based on the device identifier being associated with a subscription service, additional packets of the plurality of packets. (read as Discard eligible (D) bit (Fig.3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting an Ethernet frame that includes an extended tag that comprises of a Class of Service field and Discard eligible (D) bit as taught by Sajassi et al. with the devices as 
Regarding claim 6, and as applied to claim 1 above, Park et al., as modified by Sajassi et al., teach a method wherein the one or more packets of the plurality of packets are associated with one or more of video or audio. (read as video service device capable of being serviced by a mobile device and/or a content source device (Fig.1 @ 300-1))
Regarding claim 7, and as applied to claim 1 above, Park et al., as modified by Sajassi et al., teach a method wherein the another one or more packets of the plurality of packets are associated with Internet-based content. (read as streaming service (Paragraph [0046]))
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication # 2015/0327023 A1), in view of Sajassi et al. (U.S. Patent Application Publication # 2014/0198795 A1), and Bear et al. (U.S. Patent Application Publication # 2009/0028169 A1).
Regarding claim 8, and as applied to claim 1 above, Park et al. teach a method for “detecting a movement of a user and providing a service according ”(Fig.1; Paragraph [0003])
Sajassi et al. teach “methods and apparatus for providing metro Ethernet services.”(Paragraph [0003])
However, Park et al. and Sajassi et al. fail to explicitly teach wherein the class of service parameter comprises one or more of a Differentiated Services Code Point (DSCP) value, one or more port identifiers, or one or more network addresses.
Bear et al. teach a method wherein the class of service parameter comprises one or more of a Differentiated Services Code Point (DSCP) value, one or more port identifiers, or one or more network addresses. (read as TOS/DSCP field (Fig.2 @ 240))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the TOS/DSCP field as taught by Bear et al. and the function for generating and transmitting an Ethernet frame that includes an extended tag that comprises of a Class of Service field and Discard eligible (D) bit as taught by Sajassi et al. with the devices as taught by Park et al. for the purpose of enhancing intelligent Internet technology services for IoT devices.
Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
January 16, 2021